 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 330 
DiMarco Paving & Construction, Inc. 
and Laborers 
Local 135 a/w Laborers In
ternational Union of 
North America, AFLŒCIO. 
Case 4ŒCAŒ31120 
February 27, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH On June 11, 2003, Administrative Law Judge George 
Aleman issued the attached
 decision. The Respondent 
filed exceptions and a supporting brief,
1 and the General 
Counsel and the Charging Party filed answering briefs.  
The Respondent filed a brief in reply.  The General 
Counsel filed limited cross-exceptions.   
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
2 and conclusions, 
and to the recommended Order. 
We find that the General Counsel satisfied his initial 
burden of showing union animus.  However, in doing so, 

we do not rely on the following statement made by Gen-
eral Superintendent Michael Dellostretto, upon learning 
that employee Nicholas Ferraioli had joined the Union: 

ﬁThis doesn™t mean shŒ to me; you just can™t take it upon 
yourself to join the union and think you™re going to get a 
raise.ﬂ3  In our view, Dellostretto was stating his view 
that membership in the Union would not necessarily 
mean that a wage increase would be secured.  Dellost-
retto was not stating the reverse, i.e., that membership in 

the Union would necessarily 
mean that a wage increase 
would be denied. 
Nonetheless, we find ample evidence of the Respon-
dent™s union animus in the remaining record, including: 

(1) the timing of Ferraioli™s discharge (the day after he 

disclosed his union membership); (2) Dellostretto™s com-
ment, upon laying off Ferraioli, that he should ﬁget his 
                                                          
                                                           
1 The General Counsel filed a motion to strike or disregard the Re-
spondent™s exceptions and brief because the exceptions fail to comply 
with Sec. 102.46 of the Board™s Rules and Regulations.  The General 
Counsel contends, inter alia, that certa
in exceptions (1, 2 , 3, 5, and 6) 
do not identify that part of the ju
dge™s decision to which exception is 
taken.  Although the Respondent™s exceptions are not in conformity 

with the Board™s Rules in all respects, we find that they are not so defi-
cient as to warrant striking.  
2 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect. 
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings. 
3 Member Walsh agrees with the judge™s analysis of this statement. 
work out of Local 135ﬂ; and (3) the Respondent™s pretex-
tual assertion that Ferraioli voluntarily quit his job on 
September 10, 2001.   
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that, the Respondent, DiMarco Paving & Con-

struction, Inc., King of Prussia, Pennsylvania, its offi-
cers, agents, successors, and assigns, shall take the action 
set forth in the Order. 
 Peggy McGovern 
and Stan Simpson, Esqs., for the General 
Counsel. Paul Logan, Esq.,
 for the Respondent. 
Robert Cohen, Esq., 
for the Charging Party. 
DECISION STATEMENT OF THE 
CASE GEORGE ALEMÁN
, Administrative Law Judge.  This case was 
tried in Philadelphia, Pennsylvania, on March 26, 2003.  The 
charge was filed on March 7, and amended March 8, 2002, by 
Laborers Local 135 a/w Laborers International Union of North 
America, AFLŒCIO (the Union or Local 135).  A complaint was thereafter issued on April 30, 2002, by the Regional Direc-
tor for Region 4 of the National Labor Relations Board (the 
Board) alleging that DiMarco Paving & Construction, Inc. (the 
Respondent) had violated Section 8(a)(1) and (3) of the Na-tional Labor Relations 
Act (the Act) by discharging employee 
Nicholas Ferraioli on or 
about September 1, 2001,
1 because he 
joined and supported the Union. 
 In a timely filed answer dated 
May 7, 2002, the Respondent has 
denied the allegation.   
At the hearing, all parties were afforded a full opportunity to 
call and examine witnesses, to present oral and written evi-
dence, to argue orally on the record, and to file posthearing 
briefs.  On the entire record in this proceeding, including my 
observation of the demeanor of th
e witnesses, and after consid-
ering the briefs filed by the General Counsel and the Respon-
dent, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a Pennsylvania corporation, with a facility 
in King of Prussia, Pennsylvania,
 is engaged as a site develop-
ment and paving contractor in 
the construction industry.  Dur-
ing the year preceding issuance of the complaint, the Respon-
dent, in the course and conduct 
of its above-described business 
operations, purchased and received at its King of Prussia facil-

ity goods valued in excess of $50,000 from firms located in the 

Commonwealth of Pennsylvania which, in turn, received the 
goods directly from points and places outside the Common-
wealth of Pennsylvania.  The Respondent admits, and I find, 
that it is an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act, and that the Union is a 
 1 All dates are in 2001, unless otherwise indicated. 
341 NLRB No. 42 
 DIMARCO PAVING & CONSTRUCTION
, INC. 331
labor organization within the m
eaning of Section 2(5) of the 
Act.   
II. ALLEGED UNFAIR LABOR PRACTICES
 FACTUAL 
BACKGROUND
 At all material times, Robert
 DiMarco (DiMarco) has held 
the position of president, and Michael Dellostretto the position 
of general superintendent, of 
the Respondent.  The Respondent is a nonunion operation owned by DiMarco and his brother, 

Wayne DiMarco.  Another comp
any of some relevance, P. 
DiMarco & Co., is owned by 
DiMarco™s father, Robert Di-Marco Sr., and is a unionized operation which employs mem-
bers of Local 135.  The record 
reflects that employees of both 
companies often work side-by-side on various projects, and that 

the employees are interchangeable, that is, the unionized em-
ployees employed by P. DiMarco will often do work for the 
Respondent, and the Respondent
™s nonunion employees will 
work for P. DiMarco (Tr. 90Œ91).   
Ferraioli began working for 
the Respondent earning $16 per 
hour as a skilled laborer sometime in October 2000.  He subse-

quently had his rate increased to $17 an hour.  He testified that 
except for some time off between April and June 2001, due to 
an injury, and during regular layoffs conducted by the Respon-
dent during the Christmas period,
 he worked continuously for 
the Respondent until September 
11, 2001.  Ferraioli was not a 
member of any union when he first began working for the Re-
spondent.  However, he testified that the Respondent did have 
some 12Œ15 employees who were members of Laborers Local 

57.  He claims that because most of his fellow workers were 
union members, he tried on three or four occasions to talk to 
Dellostretto about joining a union but was unsuccessful.  On 
September 6, Ferraioli decided to join the Union.  Thus, that 
day, he went to the union hall and informed the secre-
tary/treasurer that he worked for ﬁDiMarcoﬂ and was interested 
in joining the Union.  The Union™s secretary/treasurer, he 
claims, told him that it would not be a problem because ﬁDi-
Marcoﬂ was a ﬁunion company.ﬂ  Ferraioli then paid his initia-
tion fees and had his named recorded in the union books. (GC 
Exh. 2.)  
According to Ferraioli, on M
onday, September 10, he went 
to Dellostretto™s office in the morning, showed the latter the 
union receipt reflecting his membership in the Union, and asked that his wage rate be ad
justed upward to the union rate.
2  Ferraioli claims that Dellostretto became upset, threw the union 
receipt on the table and stated, ﬁThis doesn™t mean shit to me; 
you just can™t take it upon yourself to join the union and think 
you™re going to get a raise.ﬂ (T
r. 16.)  Dellostretto then purport-
edly told Ferraioli that he would have to discuss the matter with 
DiMarco and instructed him to work that day and that he would 
get paid the union rate for that day.  According to Ferraioli, his 
foreman, Tom Cassel, was outside
 waiting to see if he (Fer-
                                                          
                                                           
2 Ferraioli testified that he was ﬁhesitantﬂ to inform Dellostretto prior 
to September 10, that he had joined
 the Union because Dellostretto was 
a ﬁfly off the handle kind of guy,ﬂ and he (Ferraioli) had to ﬁwatchﬂ 
what he said.  
raioli) would be working that day.
3  A daily job report for Sep-
tember 10, submitted into evidence as part of Respondent™s 
Exhibit 3, reflects that Ferraioli 
was indeed scheduled to work.  
The September 10, daily job repor
t, according to Dellostretto, 
was prepared the prior workday, Friday, September 7.  The 
parties are in agreement that Ferraioli was paid a full day™s 
work for September 10, but disa
gree on whether Ferraioli actu-
ally worked that day.  The September 10 daily job report, it 

should be noted, shows Ferraioli™s 
name as having been crossed 
out.  Dellostretto™s attempted explanation for how the deletion 

occurred was ambiguous and not ve
ry convincing.  Thus, he 
testified that he ﬁprobablyﬂ told
 Cassel that Ferraioli would not 
be working that day, and that
 Cassel ﬁprobablyﬂ crossed out 
Ferraioli™s name (Tr. 63Œ64).
4   Ferraioli testified that the following day, Tuesday, Septem-
ber 11, he reported for work in the morning and, as was cus-

tomary, hung around outside the office with the other employ-
ees waiting for the foremen to come out and call the employ-
ees™ names and their work assignments for that day.  When his 
name was not called, Ferraioli asked Cassel, with whom he 
regularly worked, why he hadn™t been called.  Cassel replied 

that Ferraioli™s name was not on the list.  Ferraioli claims that 
as he watched everyone headin
g out to their assignments, Del-
lostretto called him to the office and informed Ferraioli that he 

was being laid off due to a lack of work, and that Ferraioli 
should get his work out of Local 135.  According to Ferraioli, he responded by simply shaking Dellostretto™s hand and saying 
goodbye. 
By letter dated September 13,
 sent on P. DiMarco & Co., 
Inc. stationary, Ferraioli was notified that his health insurance 
was being canceled as of September 15, 2001, due to a ﬁlack of work.ﬂ (GC Exh. 3.)  Ferraioli claims that he was unaware of P. DiMarco™s existence until sometime after his alleged layoff, 
when he went to the Union hall and was told by a ﬁMr. Cohenﬂ 
that there were two ﬁDiMarcoﬂ 
companies, e.g., the Respondent 
and P. DiMarco & Co., that the distinction between the two 
existed in name only, and that the entire operation was more 
like a ﬁshell game.ﬂ (Tr. 25.)   
 3 Cassel was employed by P. DiMarco & Co. and was a union mem-
ber. 
4 Dellostretto, however, did not adequa
tely explain why, if Ferraioli 
did not work on September 10, R. E
xh. 2 shows his ﬁStarting Timeﬂ for 
that day as ﬁ7:00 am,ﬂ his ﬁStopp
ing Timeﬂ as ﬁ3:00 pm,ﬂ and the 
ﬁActual Hours Workedﬂ by Ferraioli as ﬁ8ﬂ hours.  Dellostretto con-
ceded that these entries, 
e.g., the start and finish times, as well as the 
total number of hours worked, are inserted by the individual supervi-
sors ﬁafter the person works.ﬂ (Tr. 76.)  His only explanation for the 
entries shown on R. Exh. 2 for Ferraioli amounted to nothing more than 

speculation.  Thus, when asked to explain why Cassel made the entries 
after being notified that Ferraioli would not be working that day, Del-
lostretto replied, ﬁBecause I guess Tommy Cassel filled it in and 
shouldn™t have.ﬂ (Tr. 76.)  However, if Ferraioli did not in fact work on 
September 10, it seems highly unlik
ely that Cassel would have re-
corded on R. Exh. 2 Ferraioli™s star
t and finish times, and the total 
number of hours worked on September 10, after being informed by 

Dellostretto that Ferraioli would not be
 working that day.  Dellostretto, 
as noted, was simply guessing as to why Cassel did so.  Dellostretto 
admits he never saw R. Exh. 2 afte
r it was filled out by Cassel until the 
matter became an issue before the Board.   
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 332 
Dellostretto admits having certain conversations with Fer-
raioli in September, but disagr
ees on when precisely they oc-
curred and what was said between 
the two.  Thus, he testified 
that on Friday, September 7, Ferr
aioli approached him and said 
he needed to talk to Dellostretto because he had just joined a 
union.  Dellostretto™s testimony on how he responded was 
somewhat ambiguous.  Thus, he te
stified that he ﬁmight haveﬂ 
told Ferraioli that it was not a 
good time to discuss the matter, 
and that Ferraioli would have to come back to him at a later 

date.  Dellostretto did not expressly deny Ferraioli™s claim that 
he, Dellostretto, became upset, and testified only that he did not 
know if he became loud during said conversation. (Tr. 57.)  
However, his subsequent comment, that Ferraioli, on Septem-
ber 7, ﬁjust threw this on meﬂ and 
ﬁjust never . . . discussed that 
he was going to join the union,
ﬂ suggests that Dellostretto may 
have wanted or expected Ferr
aioli to notify him in advance 
before joining a union (Tr. 64). 
 Dellostretto never explained 
his comment in this regard.  This latter unexplained comment 

by Dellostretto, and the latter™s inability to recall whether or not 
he became ﬁloudﬂ during his September 7, conversation with 
Ferraioli, leads me to believe that Dellostretto did indeed be-
come upset on learning that Ferra
ioli had joined the Union.  
Dellostretto and DiMarco both claim that they discussed Fer-
raioli that same day, September 7.  Dellostretto recalls that after 
speaking with Ferraioli, he told DiMarco that he (Dellostretto) 
had to have a talk with Ferraioli ﬁabout joining the union.ﬂ  
DiMarco, he claims, made no 
comment on whether Ferraioli 
should or should not be in a union, and simply asked about the 

circumstances under which Ferraioli had been hired.  Dellost-
retto told DiMarco that Ferraioli had been hired by the Respon-

dent at $16 an hour, that he was a good employee and had re-
cently received a raise, and that he intended to keep Ferraioli in 
the same position and pay rate.  According to Dellostretto, the 
conversation with DiMarco ended at
 that point. (Tr. 98.)   
DiMarco recalled having a brief conversation on September 
7, with Dellostretto regarding Ferraioli during which Dellost-

retto described ﬁthe situationﬂ to him.  He testified that both he 
and Dellostretto agreed during that conversation that Ferraioli 
was a good employee but that, since he had been hired by the 
Respondent, they decided to ﬁk
eep him under those same terms 
and conditions.ﬂ (Tr. 104.)  He te
stified that the next thing he 

heard about Ferraioli was that the latter, following a meeting 
with Dellostretto, had ﬁdecided to go work out of Local 135.ﬂ  
DiMarco testified that Ferraioli 
was not hired by the union firm, 
P. DiMarco & Co., because Ferraioli ﬁnever applied to P. Di-

marco for work,ﬂ and that there 
was work available at P. Di-
Marco & Co. (Tr. 108Œ109).  DiMarc
o™s claim in this regard, 
however, is squarely contradicted by a November 21 letter sent 
by the Respondent™s attorney to 
the Union stating, inter alia, 
that Ferraioli had indeed sought 
employment with P. DiMarco 
& Co., Inc. but ﬁtold that no 
positions were then available.ﬂ 
(See GC Exh. 2.)   
Dellostretto claims his next conversation with Ferraioli took 
place on Monday, September 10. 
 Ferraioli, he recalls, was 
scheduled to work that day.  On the morning of September 10, 

according to Dellostretto, his foremen were outside waiting for 
Ferraioli and other employees to 
head out for their assignments.  
He claims, however, that on September 10, Ferraioli came into 
his office and sat down.  Dellostretto claims he told Ferraioli 

that he was aware that the latter had joined the Union, but that 
that was a different matter, and that right now, there was a 
foreman waiting outside for him and that, if he wanted to, Fer-
raioli could go out and work at 
his normal rate of $17 per hour.  
Ferraioli insisted that he wanted to work at the union rate, and 

Dellostretto reminded him that he had agreed to work for Di-
Marco Paving at $17 per hour, and would have to work at that rate.  According to Dellostretto, he also told Ferraioli that P. 
DiMarco & Co., Inc. was a different situation, and that if he 
wanted to work for the union firm, he would have to let Del-
lostretto know and fill out the necessary paperwork.  He pur-
portedly further told Ferraioli that
 he would either have to work 
with the Respondent under the established conditions, or he 

could join Local 135, if allowed to do so, and they would have 
to find work for him (Tr. 63). 
 Ferraioli purportedly chose not 
do so and simply shook his hand and left.   
Dellostretto insists that Ferraioli, in fact, did not work on 
September 10, and simply quit his employment when he failed 

to obtain the union wage rate.  
Ferraioli, as noted, was paid a 
full day™s pay for September 10. 
 Asked why Ferraioli was paid 
if he did not work on September 
10, Dellostretto explained that 
he was paid ﬁbecause he showed up.ﬂ (Tr. 74.)
5  Regarding 
General Counsel™s Exhibit 3, which reflects that Ferraioli was 
laid off for lack of work, Dellostretto testified that Respon-
dent™s office manager, ﬁChuckﬂ
 Pulsfort, is responsible for 
preparing such notices when employees are laid off or no 

longer work for the Respondent, a
nd that, while he recalls only 
telling Pulsfort that Ferraioli ﬁ
no longer works here,ﬂ Pulsfort 
nevertheless inserted ﬁlack of workﬂ as the reason for the dis-
continuation of insurance.  Al
though Pulsfort was never called 
to explain why he made the entr
y, Dellostretto explained that 
during the winter layoffs, Pulsfort typically writes ﬁlack of 
workﬂ on the various forms as the reason for the layoffs.  Del-
lostretto denies telling Pulsfort that Ferraioli™s cessation of 

work resulted from a layoff, and, in fact, testified that there was 

work available for Ferraioli on 
September 11. (Tr. 65, 67.) 
DiMarco likewise denies having had anything to do with the 
filling out of General Counsel™s Exhibit 3, or discussing Fer-
raioli™s departure with Pulsfort. 
 However, he too, like Dellost-retto, offered an explanation for why Pulsfort would have writ-

ten ﬁlack of workﬂ on General Counsel™s Exhibit 3.  Thus, he testified that Pulsfort ﬁtypically puts lack of work or always 
puts lack of workﬂ on the insurance forms whenever an indi-
vidual leaves his employment.
6   
                                                          
 5 Dellostretto admitted that the uni
onized employees working for P. 
DiMarco are only paid a 2-hour showup time when they showup but do 
not work.  
6 Although GC Exh. 3, the insurance cancellation notice, reflects that 
it was sent to Ferraioli by P. DiMarco & Co., Inc. and not the Respon-

dent, neither Dellostretto nor DiMarco claimed that the notice had been 
erroneously sent to Ferraioli.  Rather, their testimony, as noted, sought 
to legitimize the ﬁlack of workﬂ entr
y on GC Exh. 3 as consistent with 
Pulsford™s practice.  Implicit in thei
r testimony is that the document and 
its ﬁlack of workﬂ entry was properly 
issued to Ferraioli.  However, in 
GC Exh. 12, the November 21, letter
 sent by Respondent™s attorney to 
the Union, the Respondent took the position that GC Exh. 3 had been 
  DIMARCO PAVING & CONSTRUCTION
, INC. 333
Discussion 
The General Counsel contends that Ferraioli was unlawfully 
laid off or discharged on September 11, for having joined the 
Union.  The Respondent counter
s that Ferraioli was not dis-
charged at all but rather volun
tarily quit his employment on 
September 10, after being denied a raise.  Whether Ferraioli 
was laid off on September 11, or
 simply quit his employment 
on September 10, hinges on which of the twoŠFerraioli or 

DellostrettoŠprovided a more accurate and credible account of 
their September conversation.  
As noted, there is substantial disagreement between Ferraioli and Dellostretto on when that 

conversation took place, and what
 was said during that discus-sion.   On balance, I found Ferraioli to
 be the more reliable and 
credible of the two.  Thus, Ferraioli™s testimony that he worked 
a full day on September 10, is consistent with, and corroborated 
by, the entries found in the Respondent™s September 10, daily 
job report which, as noted, shows Ferraioli as having worked 
from 7 a.m. to 3 p.m., or a tota
l of 8 hours, that day.  While 
claiming that Ferraioli showed up but did not work on Septem-
ber 10, Dellostretto offered no real explanation for the entries 
found next to Ferraioli™s name 
on the September 10, daily job 
report, and simply speculated that Cassel must have made the 

entries by mistake.  Cassel, 
the one person who could have 
explained the obvious discrepa
ncy between the entries on the 
September 10, daily job report a
nd Dellostretto™s claim that the 
entries are a mistake and that Ferraioli did not work a full day 

on September 10, was not called to 
testify, leaving this rather 
crucial question unanswered, a
nd justifying an adverse infer-
ence against Respondent that, if 
called to testify, Cassel would 
not have supported Dellostretto™s claim.  
Further bolstering Ferraioli™s cl
aim that he was laid off and 
did not quit on September 11, 
is the insurance cancellation 
notice sent to him by Pulsfort reflecting that the cancellation 
was prompted by a layoff due to 
ﬁlack of work.ﬂ  Here again, 
rather than calling Pulsfort, who prepared the document, as a 

witness to explain the entry, the Respondent chose instead to 
rely on Dellostretto™s assertion th
at Pulsfort always uses a ﬁlack 
of workﬂ explanation on such insurance forms when the Re-

spondent undergoes its yearly ﬁC
hristmas timeﬂ layoffs.  How-
ever, as noted, Ferraioli™s Sept
ember cessation of employment 
was not part of any general winter layoff.  I am convinced that 
Dellostretto, as he did with the entries made by Cassel on the 
September 10, daily job report, wa
s again speculating as to why 
Pulsfort cited a ﬁlack of workﬂ as the reason for canceling Fer-

raioli™s insurance.  DiMarco™s ow
n attempt to explain Pulsfort™s 
ﬁlack of workﬂ notation on Ferr
aioli™s insurance cancellation 
letter was equally unconvincing. 
 DiMarco, as noted, readily 
admitted that he had nothing to do with the preparation of the 
insurance letter, and had had no
 discussion with Pulsfort re-garding Ferraioli.  DiMarco was 
also somewhat ambivalent in 

explaining why Pulsfort would have
 made the entry, explaining 
that ﬁChuck typically puts lack of work 
or always 
[emphasis added] puts lack of workﬂ when an employee leaves his or her 
employment.  Further, there is strong reason to doubt Di-
                                                                                            
                                                           
ﬁissued in errorﬂ to Ferraioli, a clai
m that, as noted, neither Dellostretto 
nor DiMarco made at the hearing.   
Marco™s credibility given the 
unexplained inconsistency be-
tween DiMarco™s assertion at the 
hearing, that Ferraioli did not 
apply for work with P. DiMarco & Co., Inc. and that work was 

available with that company, and the contrary position taken by 
the Respondent in General Counsel™s Exh. 12 that Ferraioli did 
apply for work with P. DiMarco & Co., Inc. and that there was 
no work for him.   
The Respondent could have ea
sily corroborated Dellost-
retto™s and DiMarco™s above claim by producing, as it did with 
General Counsel™s Exhibit 3 in Fe
rraioli™s case, copies of insur-

ance cancellation notices contai
ning similar ﬁlack of workﬂ entries that were presumably 
given to other employees who, 
purportedly like Ferraioli, left its
 employ under similar circum-
stances.  No such evidence wa
s produced by the Respondent, 
nor was any claim made that 
said evidence was unavailable.
7  In sum, I credit Ferraioli™s account and find that he did indeed 
work a full day on September 10, and that, when he reported 
for work on September 11, Dellostretto informed him he was 
being laid off due to a lack of work.   
Having found that Ferraioli did not quit but rather was laid 
off on September 11, there remains for consideration the ques-tion whether his discharge was,
 as alleged by the General 
Counsel, prompted by his decision 
to join the Union.  Where, as here, the discharge of an individual turns on employer moti-

vation, the Board applies the 
causation test established in 
Wright Line, 251 NLRB 1083 (1980), enfd, 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation Management Corp.
, 462 U.S. 393, 
399Œ403 (1983).8  Under Wright Line
, the General Counsel must make an initial prima facie showing that the adverse ac-
tion taken against an employee was motivated, at least in part, 
by his involvement in union or other protected activity.  The 
General Counsel can satisfy this
 initial burden by demonstrat-
ing that the employee had engage
d in union or protected activ-ity prior to the adverse action being taken, that the employer 
was aware of such activity, that it harbored antiunion animus, 

and that said animus was a motivati
ng factor in the decision.  If 
the General Counsel succeeds in establishing a prima facie 

case, the burden then shifts to the employer to demonstrate that 
the same actions would have taken place in the absence of un-
ion or other protected conduct.   
Here, the record makes clear that
 Ferraioli did engage in pro-
tected activity when he joined the Union on September 6, and 
that the Respondent, as per Ferra
ioli™s credited account, learned 
of such activity when the latter notified Dellostretto on Sep-

tember 10, that he had joined the Union.
9  While there is no 
evidence which directly links Fe
rraioli™s September 11, layoff 
to his joining the Union just days earlier, there is sufficient 
circumstantial evidence from which such an inference can be 
 7 Dellostretto™s admission that the Respondent maintains personnel 
files on all employees suggests that such documents indeed were avail-
able (Tr. 84).   
8 See also Manno Electric
, 321 NLRB 278, 280 fn. 12 (1996). 
9 The Respondent does not deny lear
ning, prior to the September 11 
layoff, that Ferraioli had joined 
the Union, but claims, based on Del-
lostretto™s testimony, that it obtaine
d such knowledge on September 7.  
I have, as noted, credited Ferraio
li over Dellostretto regarding these 
events.     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 334 
drawn.10  Thus, the close timing of th
e layoff, just one day after 
the Respondent learned of Ferraioli™s union involvement, the 
absence of any evidence to show that Ferraioli, or any other 
employee for that matter, was scheduled to be laid off on Sep-
tember 11, Dellostretto™s admission that there was work avail-
able for Ferraioli, and the lack of any credible explanation to 
justify the layoff, all strongly su
pport an inference that the Re-
spondent™s decision to lay off Fe
rraioli on September 11, must 
have been motivated, if not wholly at least in part, by his deci-
sion to join the Union.  Wilco Business Forms, Inc.
, 280 NLRB 
1336 (1986); Aluminum Technical Extrusions, Inc., 274 NLRB 
1414, 1418 (1985).  Dellostretto™s display of anger on learning 
that Ferraioli had joined the Union without first discussing it 
with him further tends to support such an inference.  Given 
these facts, I have no difficulty finding that the General Coun-
sel has met her initial 
Wright Line burden of establishing a 
prima facie case of discrimination.  
As noted, the Respondent™s sole defense to the allegation 
that it discriminatorily laid off Ferraioli on September 11, is 
that Ferraioli was not laid off but rather voluntarily quit his 
employment when his request for 
a raise to the union-scale rate 
was denied.  Its defense in this regard, however, is based 

largely on Dellostretto™s discre
dited version of events.  Fer-
raioli, as found above, provided a more accurate and credible 

account of the events that led to his layoff on September 11, an 
account that was, for the most part, corroborated by the Re-
spondent™s own records.  Havi
ng rejected the Respondent™s 
defense that Ferraioli voluntar
ily quit his employ and was not 
laid off, and as the Respondent has presented no credible or 
legitimate explanation for having
 laid off Ferraioli on Septem-
ber 11, it follows that the Respondent has not rebutted the Gen-

eral Counsel™s prima facie case.  Accordingly, I find that Fer-
raioli™s September 11, layoff wa
s motivated by unlawful anti-
union considerations, a
nd violated Section 8(a)(3) and (1) of 
the Act.  
CONCLUSIONS OF 
LAW 1.  The Respondent, DiMarco Paving & Construction, Inc., is 
an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. 
2.  The Charging Party Union, Laborers Local 135 a/w La-
borers International Union of North America, AFLŒCIO, is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
3.  By laying off Nicholas Ferraioli on September 11, 2001, 
because he joined the Union, the Respondent has engaged in 

unfair labor practices affecting commerce within the meaning 
of Section 8(a)(3) and (1), and Se
ction 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act.  Thus, the Respondent shall be re-
                                                          
                                                           
10 An improper employer motivation may be inferred from circum-
stantial as well as direct evidence.  See, e.g., 
Vico Products Co.
, 336 
NLRB 583 (2001); 
Carpenters Health & Welfare Fund
, 327 NLRB 262 
(1998). 
quired to, within 14 days of the date of this Order, offer Nicho-
las Ferraioli reinstatement to his former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-

ously enjoyed.  Further, the Respondent shall be ordered to 
make Ferraioli whole for any losse
s he may have sustained as a 
result of his discriminatory layoff, as prescribed in 
F. W. Wool-
worth Co., 90 NLRB 289 (1950), with interest on such amounts 
to be computed as prescribed in 
New Horizons for the Re-
tarded, 283 NLRB 1173 (1987).  The Respondent shall also be 
required to, within 14 days of th
e Order, remove from its files any reference to Ferraioli™s unlawful layoff, and within 3 days 
thereafter, to notify him in writing that it has done so and that 
the layoff will not be used against him in any way.  Finally, the 
Respondent shall be required to 
post an appropriate notice to 
employees.   
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
11ORDER The Respondent, DiMarco Paving & Construction, Inc., 
King of Prussia, Pennsylvania, its officers, agents, successors, 

and assigns, shall 1. Cease and desist from 
(a) Laying off, discharging, 
or otherwise di
scriminating 
against Nicholas Ferraioli, or 
any other employee for support-
ing Laborers Local 135 a/w Laborers International Union of 

North America, AFLŒCIO, or any other union. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Nicho-
las Ferraioli full reinstatement to his former job or, if that job 
no longer exists, to a substantially equivalent position, without 
regard to his seniority or any other rights and privileges previ-

ously enjoyed. 
(b) Make Nicholas Ferraioli whole for any losses he may 
have suffered as a result of the 
discrimination against him, with 
interest, as described in the reme
dy section of this decision.   
(c) Within 14 days from the date of this Order, remove from 
its files any reference to Nicholas Ferraioli™s unlawful Septem-

ber 11, 2001 layoff, and within 3 
days thereafter, notify him in 
writing that this has been done, and that the unlawful layoff 

will not be used against him in any way.   
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
 11 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
  DIMARCO PAVING & CONSTRUCTION
, INC. 335
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its fa-
cility in King of Prussia, Pennsylvania, copies of the attached 
notice marked ﬁAppendix.ﬂ12  Copies of the notice, on forms 
provided by the Regional Director for Region 4, after being 

signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent immedi
ately upon receipt and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees are customarily posted.  

Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time sinc
e September 11, 2001.  
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
                                                          
 12 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit and 
protection Choose not to engage in an
y of these protected activi-
ties.  WE WILL NOT
 layoff, discharge or ot
herwise discriminate 
against any of you for supporting Laborers Local 135 a/w La-
borers International Union of North America, AFLŒCIO, or any 
other union. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL
, within 14 days from the date of the Board™s Order, 
offer Nicholas Ferraioli full reinstatement to his former job or, 
if that job no longer exists, to 
a substantially equivalent posi-
tion, without prejudice to his se
niority or any other rights or 
privileges previously enjoyed.  
WE WILL
 make Nicholas Ferraioli whole for any losses he 
may have suffered due to his unlaw
ful layoff, with interest.   
WE WILL
, within 14 days from the date of the Board™s Order, 
remove from our files any refere
nce to the unlawful layoff of 
Nicholas Ferraioli, and 
WE WILL
 within 3 days thereafter, notify 
him in writing that this has been done and that the layoff will 
not be used against him in any way. 
 DIMARCO PAVING 
& CONSTRUCTION
, INC.   